DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims filed 10/16/2020.  Claims 1-20 are pending and examined.
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  Appropriate correction is required.
Claim 1. “the flow” is believed to be in error for “a flow”. 
Claim 20. “the flow” is believed to be in error for “a flow”, “the ionization” is believed to be in error for “ionization”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US-7,509,795).
Regarding claim 1, Allen teaches an apparatus (100), comprising: a housing (109) having apertures (the inlet (not labeled) near the anode 114 and the outlet (not labeled) near cathode 118) through which material can enter and exit (see Fig. 1); an 
Regarding claim 10
Regarding claim 12, Allen as discussed supra in the rejection of claim 1 teaches the structural limitations of claim 12. Allen further teaches controlling emissions from an electron source since the original selection of the amount of the radioactive isotope will control the emissions from the leptonic source.  The remaining limitations are the results of the normal operation of the apparatus as taught above.  As such the recited method steps are anticipated by Allen since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Wikipedia “Electron Capture”
Regarding claim 8, Allen teaches the invention as discussed above.
Allen as discussed above also teaches wherein the leptonic source comprises a first isotope material (the radioactive isotope as a gamma emitter) that decays into a second isotope material (the isotope material the radioactive material becomes in the decay process leading to the gamma emission) with release of gamma radiation (see col. 5 ll. 16-20 supra) for liberation of beam electrons (gamma radiation encountering any material, including the recited material and housing will stochastically cause electron beam emission) from a target material (the material or the housing) wherein a rate of the decay is controlled (the decay rate is controlled by at least the initial selection of the amount of the radioactive isotope present) to produce the selectable ionization degree of the plasma and the selectable intensity of the electric field (the selectable ionization degree of the plasma and the selectable intensity of the electric field result from having a selectable decay rate).
Allen is silent as to the decay being electron capture decay.
Wikipedia teaches that electron capture decay is one of the known processes for the generation of gamma radiation from a radioactive isotope, in particular for isotopes with a superabundance of protons in the nucleus (“Electron capture is the primary decay mode for isotopes with a relative superabundance of protons in the nucleus, but with 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allen so as to use an isotope capable of electron capture decay since Wikipedia teaches electron capture decay is a known mechanism for the generation of gamma radiation.
17. The method of claim 16, wherein the isotope ions comprise a first isotope material that employs the electron capture decay for decay into a second isotope material with release of the gamma radiation.
Regarding claim 17, Allen teaches the invention as discussed above.
Per the rejection of claim 8 supra, Wikipedia teaches the added limitations of claim 17.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Wikipedia “Electron Capture” and Helmer “Table De Radionucleides”
Regarding claim 9, Allen in view of Wikipedia teaches the invention as discussed above.
Allen in view of Wikipedia is silent as to wherein the first isotope material comprises a beryllium isotope having 4 protons and 3 neutrons, and wherein the second isotope comprises a lithium isotope having 3 protons and 4 neutrons.
Helmer teaches Be-7 (4 protons and 3 neutrons) is a known electron capture decay gamma source which decays in to Li-7 (3 protons and 4 neutrons).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allen in view of Wikipedia so as to use Be-7 as the radioactive isotope since Helmer teaches Be-7 is a known electron capture decay gamma source.
Regarding claim 18, Allen in view of Wikipedia teaches the invention as discussed above.
Per the rejection of claim 9 supra, Helmer teaches the added limitations of claim 18.

Allowable Subject Matter
Claims 2-7, 13-14 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to for minor informalities as discussed above objected to, but would be allowable if the associated objections discussed above were corrected.
The applied prior art does not teach in combination with the other limitations of the independent claims:
Claim 2.
Claim 5. the leptonic source configured to hold isotope ions in a state in which electron capture decay is below a threshold probability, release a portion of the isotope ions for prompt electron capture decay to produce gamma radiation. 
Claim 11. an electromagnet device, and wherein the selectable angle is adjustable to select among performance characteristics for the thrust corresponding to thrust magnitude and specific impulse magnitude. 
Claim 13. establishing a progressively more negative charge arrangement among the cathode and additional cathodes coupled to the housing downstream from the cathode. 
Claim 16. holding isotope ions in a state in which electron capture decay is below a threshold probability, releasing a portion of the isotope ions for prompt electron capture decay to produce gamma radiation. 
Claim 19. adjusting the selectable angle of the magnetic field to select among performance characteristics for the thrust corresponding to thrust magnitude and specific impulse magnitude. 
Claim 20. a leptonic source configured to hold isotope ions in a state in which electron capture decay is below a threshold probability, and selectively induce prompt electron capture decay of a selected portion of the isotope ions to produce gamma radiation.






Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741